Citation Nr: 9902313	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-03 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for fractures of the 
L3 vertebra.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1991 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
fractures of the L3 vertebra.  A noncompensable evaluation 
was assigned.

The Board remanded the veteran's appeal in August 1996 for 
further evidentiary development.  


FINDINGS OF FACT

1.  Entitlement to an increased (compensable) rating for 
service-connected back disability cannot be established 
without a current VA examination.

2.  Good cause for the veterans failure to report to an 
April 1998 VA examination has not been shown.


CONCLUSION OF LAW

A compensable rating for a back disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 
4.71a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As stated above, in August 1996 the Board remanded the 
veterans appeal for further evidentiary development.  This 
development included obtaining copies of treatment records 
from all health care providers from whom the veteran had 

recently sought treatment and scheduling the veteran for a 
special orthopedic examination of his back.  On examination, 
the examiner was to fully describe the veterans complaints, 
report the range of motion of the veterans back and the 
effect of pain on motion and the presence of muscle spasms, 
if any.  A determination was to be made as to whether the 
back exhibited weakened movement, excess fatigability, or 
incoordination attributable to his service-connected 
disability.  If feasible, these determinations were to be 
expressed in terms of the degree of additional range of 
motion lost.  See DeLuca v. Brown, 8 Vet.App. 202 (1995) (the 
provisions of 38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.)  It was specifically noted that a 
question had arisen as to the degree of debility attributable 
solely to service-connected disability vice non-service-
connected back injury in 1987.  Clarification of this was 
sought in the Boards remand.

Thereafter, in September 1996, the RO wrote the veteran at 
his last address of record and requested that he supply them 
with the names of all medical care providers who had treated 
him for his service-connected disability since 1991.  No 
reply was forthcoming from the veteran.

In February 1997, the veteran was notified at his last 
address of record that he was scheduled for a VA examination 
in March 1997.  However, the veteran failed to report for the 
March 1997 VA examination.  In June 1997, the RO wrote the 
veteran and asked, in substance, if he had a good reason for 
not appearing for the March 1997 VA examination and whether 
he was willing to show for a rescheduled examination.  In 
September 1997, the veteran was issued a supplemental 
statement of the case (SSOC) which, among other things, 
provided him with notice of 38 C.F.R. § 3.655.  Subsequently, 
in October 1997, the veteran filed with the RO a statement in 
which he indicated that he had no additional information he 
wished to place in the record on appeal; he said that he had 
not appeared for his March 1997 VA examination because he 
could not arrange transportation; he requested that his 

examination be rescheduled.  Thereafter, the record on appeal 
shows that the veteran failed to appear for a December 1997 
VA examination.

In January 1998 the RO once again wrote the veteran and 
asked, in substance, if he had a good reason for not 
appearing for his December 1997 VA examination and whether he 
was willing to show for a rescheduled VA examination.  
However, no reply was forthcoming from the veteran.  In March 
1998, the RO obtained the veterans treatment records from 
Salisbury VAMC, dated from February 1993 to September 1997.  
In April 1998 the veteran was notified at his last address of 
record of another scheduled VA examination to be held later 
that month.  Nevertheless, the veteran once again failed to 
report for the scheduled examination.

Finally, in May 1998, the RO again wrote the veteran and 
asked, in substance, if he had a good reason for not 
appearing for his April 1998 examination and whether he was 
willing to show for a rescheduled VA examination; no reply 
was received from the veteran.  In June 1998, the RO issued a 
SSOC.  In November 1998, the veteran was notified that his 
claim was being re-certified to the Board.  

Governing regulations are clear that when, as here, 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and the veteran, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance 38 C.F.R. § 3.655(b).  38 C.F.R. § 
3.655(a) (1998).  The provisions of § 3.655(b) indicate that, 
when a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.

The veterans back disability has been evaluated pursuant to 
the criteria in Diagnostic Code 5285 (residuals of a 
fractured vertebra) under 38 C.F.R. § 4.71a (1998).  See RO 
decision entered in March 1991.  Under Diagnostic Code 5285, 
a fractured vertebra with cord involvement requiring long leg 
braces or being bedridden warrants the assignment of a 100 
percent disability rating.  A fractured vertebra without cord 
involvement but leading to abnormal mobility requiring a neck 
brace warrants the assignment of a 60 percent disability 
rating.  And, in all 

other cases, a fractured vertebra will be rated in accordance 
with definite limited motion or muscles spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  In 
this regard, the Board notes that, under Diagnostic Code 
5292, limitation in the range of motion of the veterans 
lumbar spine entitles the veteran to a 10 percent rating if 
slight, 20 percent rating if moderate, and 40 percent if 
severe.  Additionally, Under Diagnostic Code 5295 a 
noncompensable evaluation is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is warranted where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending, loss of lateral spine motion.  A 40 
percent evaluation requires listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a.  
Moreover, it should be emphasized that other ways of rating 
back disability, other than those described in Diagnostic 
Code 5285, contemplate limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).

A review of the record on appeal shows that the veteran last 
underwent a VA examination in April 1992.  However, this 
examination was a general VA examination, not a special 
orthopedic examination.  Nonetheless, the VA examiner 
reported the veterans history of having originally injured 
his back while in service in 1972.  He also reported that, in 
1987, the veteran fractured a vertebra in his lumbar spine 
and underwent a fusion.  The veteran complained of almost 
constant pain in his lower back with some radiation into his 
hips.  On examination, straight leg raising was approximately 
35 or 40 degrees bilaterally.  The range of motion of the 
veterans lumbar spine was as follows: forward flexion to 
approximately 40 or 50 degrees; backward extension to 
approximately 20 degrees; and left and right lateral flexion 
to approximately 20 degrees.  X-rays of the lumbar spine 
showed a plate and bone screws at L5-S1 with fixation of the 
vertebra; narrowing at L5-S1; and wiring involving L3.  
However, X-rays also showed that bony structures were 

otherwise intact, disc spacing was otherwise normal, and the 
lordotic curve was fairly well maintained.  

The Board notes that the April 1992 VA examiner did not 
provide an opinion as to whether the loss in range of motion 
was solely due to the service-connected back disability as 
opposed to his post-service back injuries (1987 and January 
1997).  Moreover, such information is not found in either the 
VA treatment records or private treatment records that were 
part of the record on appeal prior to the Boards August 1996 
remand or in the VA treatment records obtained by the RO 
after the Boards remand.  Accordingly, considering the 
criteria outlined above, the April 1992 VA examiners 
findings, standing alone, do not support a conclusion that 
the veteran is entitled to an increased (compensable) rating 
for even a slight loss of motion of the lumbar spine with 
demonstrable deformity of a vertebral body under Diagnostic 
Codes 5285-5292.  See VA X-rays dated in August 1990 and 
January1997; 38 C.F.R. § 4.71a (1998); also see Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (the Court has stated 
that VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions).  

The veteran has specifically alleged pain as being the 
significant symptom he experiences.  Where, as here, the 
severity of the veterans service-connected disability is 
evaluated in accordance with limitation of motion, an 
examination must address the pain experienced by the veteran 
in terms of comparable range of motion lost.  In the case of 
DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Veterans Appeals (Court) pointed out that 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard, the 
Board notes that the VA examinations of record had overlooked 
the manner of rating the veterans pain as mandated by 
DeLuca.  Specific conclusions as to how the alleged pain 
affected function were not made at the 1992 examination.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 
(1995) (Because a VA examination relied upon by the Board in 
denying the veterans claim for an increased rating merely 
recorded the range of motion, and did not include the factors 
cited in 38 C.F.R. § 4.40 that must be considered and 
portrayed in a rating 

examination, particularly as to functional loss on use or due 
to flare-ups, the Court concluded that a remand was required 
for the purpose of obtaining a new medical examination which 
complied with the requirements of section 4.40; the medical 
examiner must be asked to express an opinion on whether pain 
could significantly limit functional ability during flare-ups 
or when the joint was used repeatedly over a period of time.  
Additionally, because the diagnostic code provided for a 
rating on the basis of loss of range of motion, the 
examiners determinations should, if feasible, be portrayed 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups.)  In light of the 
failings of the examination currently of record, another 
examination was required.  This was attempted in March 1997, 
December 1997, and April 1998, but the veteran did not report 
for any of these scheduled examinations.

Since the assignment of an increased rating turns on whether 
the veteran meets certain criteria, § 4.71a, and because an 
examination was required in order to definitively say whether 
he in fact met any of those criteria, the benefit sought 
cannot be granted without an examination.

The Board notes that it is arguable that the veteran provided 
good cause for his failure to appear for the March 1997 VA 
examination.  Additionally, it is not clear from the record 
that a notification letter was sent regarding the December 
1997 examination.  However, the record on appeal does indeed 
contain an April 1998 letter providing the veteran with 
notice that he was scheduled for a VA examination later that 
month.  Additionally, this letter was sent to his last 
address of record.  See March 1996 letter from the veterans 
representative; also see statements in support of the claim 
received by the RO in October 1997, November 1997, and June 
1998.  Moreover, the veteran failed to appear for the April 
1998 examination after being notified in his September 1997 
SSOC of the consequences of his actions as provided in 
38 C.F.R. § 3.655.  See 38 C.F.R. § 19.29 (1998); Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  Furthermore, the record 
on appeal is devoid of any subsequent correspondence from the 
veteran in which he attempted to provide VA with good cause 
for his actions.  Therefore, pursuant to § 3.655, the claim 
for an increased rating must be denied.


ORDER

The claim for an increased (compensable) rating for the 
veterans service-connected back disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
